Citation Nr: 0111634	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-15 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
chronic low back strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from May 1976 to September 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO granted entitlement to an increased 
evaluation of 40 percent for chronic low back strain with 
degenerative disc disease effective October 19, 1998, the 
date of receipt of the veteran's claim for increased 
compensation benefits.

In September 1999 the veteran provided oral testimony before 
a Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.  In February 2001 the 
veteran provided oral testimony before the undersigned at a 
travel Board hearing held at the RO, a transcript of which 
has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDING OF FACT

The veteran's chronic low back strain with degenerative disc 
disease is productive of pronounced intervertebral disc 
syndrome.


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for 
chronic low back strain with degenerative disc disease have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107);  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was seen on several occasions for low back pain 
clinically assessed as degenerative disc disease at L5-S1.  
He was medically discharged as a result of degenerative disc 
disease.  

In September 1979 the RO granted entitlement to service 
connection for chronic low back strain with the assignment of 
a 10 percent rating. 

A computed tomography (CT) scan of the lumbar spine taken in 
September 1998 revealed midline disc herniation at L5-S1, 
midline disc herniation at L-4-5, and moderate degenerative 
changes at L-4-5 and L-S1.

A May 1999 VA orthopedic examination of the veteran shows 
there was evidence of mild loss of lumbar lordosis.  Range of 
motion was limited with pain.  There was evidence of 
paralumbar muscle spasm and tenderness.  Straight leg raising 
was positive with sciatica on the left and negative on the 
right.  Motor and sensory functions were normal.  There was 
evidence of incoordination.  The diagnoses were degenerative 
disc disease and degenerative joint disease of the 
lumbosacral spine.  Previous CT and magnetic resonance 
imaging (MRI) findings were recited by the veteran noted by 
the examiner to be knowledgeable.  They were said to show 
facet hypertrophy at the lower lumbar levels and a central 
disk bulge at the L4-5 level and L5-S1 with disk desiccation 
diffusely.

The veteran was accorded a personal hearing before a hearing 
officer at the RO in September 1999.  He testified that he 
was medically discharged from service in 1979 due to his back 
disability.  He worked in robotics until 1985 when he 
reinjured his back.  He became a chiropractor.  He had worked 
as a medical examiner for the state of Texas.  He quit 
working in October 1998 due to his back symptomatology.  

An October 1999 VA examination of the veteran shows that on 
motor evaluation he was able to relax on all four 
extremities, and the tone was normal.  Atrophy of the left 
foot, calf, and thigh was noted.  Examination of the lower 
extremities revealed limited range of motion with pain.  He 
tended to favor the right foot with a slight limp on the 
right foot and mild circumduction of the right foot.  He also 
tended to lean forward when walking and did not stand fully 
erect.  He was able to tandem and toe walk on both legs but 
could not heel walk with the left leg.  Range of motion was 
as follows: extension was to 15 degrees, flexion was to 60 
degrees, and rotation was to 20 degrees, bilaterally.  
Straight leg raising was positive on the left and associated 
with pain in the left buttock.  Straight leg raising on the 
right was negative.  The examiner stated that the weakness 
and atrophy in the left leg was attributed to polio.  The 
examiner also reported that the veteran would lose an 
additional 20 degrees of range of motion in all directions 
during flare-ups.  

In February 2001 a hearing before the undersigned Member of 
the Board was conducted.  The veteran stated that since 1983 
he had experienced increased back pain and muscle spasms.  He 
had undertaken conservative care to stabilize his 
symptomatology.  He stated that the findings noted on his MRI 
and CT scan were commensurate with a 60 percent rating.  He 
stated that he no longer worked as a chiropractor on a full 
time basis but intermittently provided services.  

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord, justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2000).

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a determination with regard to both 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

In evaluating the disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2000).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement. 
38 C.F.R. § 4.45 (2000).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  




It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal, additional medical documentation referable to his 
treatment was obtained, and he was afforded the benefit of a 
contemporaneous, comprehensive joints examination.  The Board 
has not been made aware of any additional evidence which has 
not already been requested and/or obtained pertinent to the 
veteran's appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as amended by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  

As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Analysis

The RO has assigned a 40 percent evaluation for the veteran's 
chronic low back strain with degenerative disc disease under 
Diagnostic Code 5293 of the VA Schedule for Rating 
Disabilities.  The 40 percent evaluation contemplates severe 
intervertebral disc syndrome manifested by recurring attacks.  
The 40 percent evaluation also reflects the maximum schedular 
evaluation assignable under diagnostic code 5292 for severe 
limitation of motion of the lumbar spine, and 5295 for severe 
lumbosacral strain.  

The Board notes that it is possible for a veteran to have 
separate and distinct manifestations from the same injury or 
disease which would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).  

The Board also notes that pyramiding, or the evaluation of 
the same disability under different diagnostic codes, is to 
be avoided when rating a veteran's service- connected 
disabilities.  38 C.F.R. § 4.14 (2000).

In the veteran's case at hand, the competent and probative 
medical evidence reflects that the chronic low back strain 
with degenerative disc disease is manifested by limitation of 
lumbar motion, muscle spasm, pain, and degenerative changes 
as shown on CT and MRI studies.  The Board notes that the 
above symptomatology is contemplated under diagnostic codes 
5003 (5010), 5295 and 5292.  

In view of the veteran's degenerative disc disease, he is 
appropriately rated under Diagnostic Code 5293 for 
intervertebral disc syndrome.  Tedeschi v. Brown, 7 Vet. App. 
411, 413-14 (1995).  Furthermore, as the pertinent diagnostic 
codes overlap as to symptomatology, separate evaluations 
would violate the rule against pyramiding. 

Irrespective of consideration of the potential of assignment 
of separate evaluations, of particular importance is the fact 
that the current 40 percent evaluation under Diagnostic Code 
5293 applied to the veteran's chronic low back strain with 
degenerative disc disease does not represent the maximum 
schedular evaluation available under this diagnostic code.

The 60 percent or maximum evaluation under this diagnostic 
code is warranted when the disability is pronounced and is 
manifested by persistent symptoms that are compatible with 
sciatic neuropathy with either (1) characteristic pain and 
muscle spasm, (2) absent ankle jerk, or (other neurological 
findings appropriate to the site of the disease disc, and 
that also result in little intermittent relief.  38 C.F.R. § 
4.71a; Diagnostic Code 5293.

The Board's evaluation of the evidentiary record discloses 
that the veteran has repeatedly reported on examination and 
at his hearings that he has been unable to obtain symptomatic 
relief of his chronic back pain.  VA examinations have 
demonstrated significant neurological findings, not to 
mention characteristic pain as well as muscle spasm.  The 
evidentiary record shows that the veteran's symptoms are 
somewhat in excess of the criteria required for the current 
40 percent evaluation which contemplates not more than severe 
disablement.



A question has been presented as to which of two evaluations 
would more properly classify the current level of low back 
disability impairment.  38 C.F.R. § 4.7.  As the evidentiary 
record suggests that the maximum 60 percent evaluation more 
closely approximates the veteran's level of low back 
disablement, the Board finds that the 60 percent evaluation 
should be assigned.

It has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Accordingly, consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted in this 
case.  VAOPGCPREC 36-97.

As the service-connected disability of the low back does not 
include complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), a 100 percent evaluation under 
Diagnostic Code 5286 is not warranted.

The veteran's low back disability does not include residuals 
of a fracture with cord involvement, his being bedridden, nor 
does he require long leg braces.  Accordingly, a 100 percent 
evaluation under diagnostic code 5285 is not warranted.  
Also, radiographic studies have not demonstrated demonstrable 
deformity of a vertebral body, thereby precluding assignment 
of an additional 10 percent evaluation.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Board, however, is still obligated 
to seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
not only provided the veteran with the complete criteria for 
assignment of extraschedular evaluation, but also discussed 
them fully, and determined that an increased evaluation on 
this basis was not warranted.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The veteran has not asserted that his disability warrants an 
extraschedular evaluation.  His veteran's disability has not 
required any, muchless frequent, hospitalizations.  He no 
longer works on a full time basis, however, he does work 
intermittently.  In this regard, the Board finds that the 
currently granted 60 percent rating established under the 
regular schedular standards adequately compensates the 
veteran for the nature and extent of his low back disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased evaluation of 60 percent for 
chronic low back strain with degenerative disc disease is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

